DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the replacement sheets (Fig.1 and Fig.3) are of lesser than acceptable drawing quality: the figures are skewed. 
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 2-15 and 22-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Specifically, representative claim 4 recites:

A) a measurement device for periodically physically measuring a physical environment parameter of medications or foods selected from one of the following parameters: ambient temperature, humidity, light intensity, movements and noise, 
B) a sampling subsystem for acquiring a sequence of sample values of the physical environment parameter of the medications or foods at sampling moments which are separated by sample intervals, 
C) an encoding subsystem arranged for converting the sequence of sample values in data records, each record including: a representative value of one of: one sample value with variations which meet a stability criterion of the medications or foods and a group of successive sample values with variations which meet a stability criterion of the medications or foods, and wherein the data records include information representative of lengths of the sample intervals, and 
D) a memory subsystem for storing a sequence of the data records into a memory, and 
E) a processor for:
1) controlling the encoding subsystem of the data logger to use different stability criterions for at least two predetermined ranges of the environment parameter of the medications or foods, with at least two of the ranges being adjacent,
2) determining in which range a sample of the environment parameter of the medications or foods is located, 3) selecting one of the different stability criterions for the encoding 4which is dependent on the determined range, 
4) prescribing the range dependent stability criterion of a first one of two ranges to be a more stable behaviour of the environment parameter of the medications or foods than the range dependent stability criterion for the other one of the two adjacent ranges, 
5) defining the criterion which prescribes the more stable behaviour to be a stability range around the representative value, 
6) determining that the stability criterion is met for subsequent sample values in case all sample values of the sequence are within the stability range, 
7) providing that the stability range is asymmetrically positioned around the representative value, such that a part of the stability range that is positioned between the reference value and a boundary between the adjacent ranges is larger than a part of the stability range which is positioned on the other side of the representative value, and 
F) a reading device for reading out the data records from the memory. 
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Following the 2019 Revised Patent Subject Matter Eligibility Guidance and its October 2019 update, under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, it falls into the grouping of subject matter when recited as such in a claim limitation that covers mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
The highlighted features are treated as belonging to mental process grouping.  
According to the 2019 Guidance: “If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016) (holding that computer-implemented method for ‘‘anonymous loan shopping’’ was an abstract idea because it could be ‘‘performed by humans without a computer’’); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (‘‘Courts have examined claims 
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claim comprises the following additional elements:
a measurement device for periodically physically measuring a physical environment parameter of perishable goods selected from one of the following parameters: ambient temperature, humidity, light intensity, movements and noise;
a sampling subsystem for acquiring a sequence of sample values of the physical environment parameter of the medications at sampling moments which are separated by sample intervals, 
an encoding subsystem arranged for converting the sequence of sample values in data records, wherein the data record include information representative of the lengths of the groups, and
a memory subsystem for storing a sequence of the defined data records into a memory and a processor,
the data logger has at least two adjacent ranges.
The additional element in the preamble of “A data logger for determining the quality of medications or foods in relation to a physical environment parameter as a 
A measurement device for periodically physically measuring a physical environment parameter of medications or foods selected from one of the following parameters: ambient temperature, humidity, light intensity, movements and noise is generally recited and is not qualified as a particular machine. In addition, measuring a physical environment parameter of medications and foods is an insignificant extra-solution activity because this additional element represents mere data gathering (obtaining parameter values) that is necessary for use of the recited judicial exception and is recited at a high level of generality.
 A sampling subsystem and an encoding subsystem are not meaningful limitations because they are generally recited and are not qualified as particular machines.  A memory subsystem and a processor are also generally recited and are not qualified as particular machines. Merely adding generic computer components to perform the method is not sufficient (MPEP 2106.05(a)). The data logger that has at least two adjacent ranges is generically recited, and it is not qualified as a particular machine.
A reading device for reading out the data records from the memory and an external device are also not particular machines and do not integrate a judicial exception into a practical application (Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more, MPEP 2106.05(f)).
In this invention, “the focus of the claims is not on such an improvement in computers as tools but on certain independently abstract ideas that use computers as tools” (Electric Power Group).  
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement in the functioning of a computer and/or other technology or technological field and/or use a particular machine.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to a judicial exception and require further analysis under the Step 2B.  
However, under the Step 2B analysis, the above claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As indicated above, the additional elements in the claim are recited at a high level of generality and are not qualified as particular machines.  The sampling and encoding subsystems, as well as a memory and a processor are features that well-understood and purely conventional or routine in the relevant art, as can be seen from the references of record, and they are recited at a high level of generality without adding “significantly more” features that would limit the application of the abstract idea.   According to MPEP 2106.05: “Courts have held computer‐implemented processes not 
Similarly, the dependent claims 3-15 and 22-28 do not recite additional elements to reflect the practical application of the abstract idea as well as these claims do not comprise additional elements that would qualify for significantly more.  The additional elements of the dependent claims just extend/narrow the abstract idea of Claim 4 and/or add additional elements that are generically-recited and represent extra-solution activity not qualified for a practical application and/or significantly more than the abstract idea (Claim 26-transport of the data record, Claim 27-storing start date/time, and Claim 28-a data logger used in a package including medication).
The claims, therefore, are not patent eligible.

Examiner Note with regards to Prior Art of Record
The patentable subject matter of Claims 2-15, as well as of the newly added Claims 22-28, distinguishes over the prior art of record for the reasons indicated in the Final rejection dated 5/6/2020.

Response to Arguments
Applicant's arguments filed 4/21/2021 have been fully considered but they are not persuasive. 
The claims herein have been amended in a similar manner as14 amendments made to the claims in corresponding Application No. 15/888,181, which resulted in the same Examiner removing the rejection under 35 U.S.C. §101, and which are in accordance with the Examiner's Suggestions in corresponding Application No. 15/888,181. 
The 101 rejection was removed because the arguments of 1/31/2021 were found persuasive with regards to Example 42. The amended claim 26 in 15/888,181 recite multiple features that indicate a practical application.

The Applicants argue (p.15-16): previous paragraphs in claims 4 and 7 which were merely recited in "wherein" clauses have now been recited as specific functions of the above elements in claims 4 and 7. In this regard, claims 4 and 7 further recite the processor for performing many of these functions … This provides additional structure in the claim and relates the claim to a physical activity. Thus, with the present claimed invention, if the environmental temperature for the medications and foods is unstable, the processor effectively determines that the medications and foods do not meet the quality requirement. As such, the user after reading this from the reading device, may determine to dispose of the medications and foods. 
The Examiner respectfully disagrees. The recited generic processor is not a particular machine to demonstrate a practical application while mere physicality (“a structure in the claim”) by itself does not indicate an eligibility. MPEP 2106(d): It is notable that mere physicality or tangibility of an additional element or elements is not a Alice Corp., mere physical or tangible implementation of an exception does not guarantee eligibility. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014) ("The fact that a computer ‘necessarily exist[s] in the physical, rather than purely conceptual, realm,’ is beside the point"). 

The Applicants argue (p.16-17): It is submitted that the new claims herein correspond to the following examples which were deemed eligible under 35 U.S.C. §101 by the Patent Office:16 
a) Claims 1 and 4 of Example 23 …
b) Claim 1 of Example 25. Rubber Manufacturing …
c) Claim 1 of Example 42. Method for Transmission of Notifications When Medical Records Are Updated …
d) Claims 2-4 of Example 45. Controller for Injection Mold …
It is therefore submitted that the same basis for removing rejection all the claims under 35 U.S.C. §101 in corresponding Application No. 15/888,181, apply to the present application as well the same reasons. 
The Examiner notes that the Applicants do not present any particular arguments with regards to alleged similarity of claims in the above examples to the instant claims.
Nevertheless, the Examiner considers Example 42 as the most relevant example to analyze and respond to the argument above (please see also the previous office action’s response on Diehr (Example 25) that would be applicable in responding to an 
With regards to Example 42, the claims in the example recite features that when considered in a combination, indicate the practical application such as steps b) through f). The claimed method solves a problem “with managing prescriptions or having patients duplicate tests” (see Example 42).
The instant application, however, according to the Specification describes an improved logger already known in the art [0003] but small in dimension with appropriate memory size [0005].  No real time and active management limitations similar to Example 42 (“This ensures that each of a group of health care providers is always given immediate notice and access to changes so they can readily adapt their own medical diagnostic and treatment strategy”, from Example 42) is discussed in the claims. 
In the Examiner’s opinion, the claims are dissimilar to the example. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863